DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the phrase “another printing step” renders the claim indefinite because it is unclear whether applicant intends to claim a fourth step in addition to the first and second printing steps and the step of printing a curable substance, or whether applicant intends that one of these three steps comprises printing the decorative basic pattern.
With respect to claim 7, there is no antecedent basis for “the printing module for printing the curable substance” or “the printing module for printing said decorative basic pattern” as neither of these printing modules have been previously claimed. Although it would appear that these printing steps would require a printing structure, there is no positive recitation of such a structure.
With respect to claim 8, the recitation that “the first printing step comprises printing the curable substance” renders the claim indefinite because claim 1 recites a step “between the first and second printing steps” for printing a curable substance. Therefore, it is unclear whether applicant intends to claim two steps of printing a curable substance.
	With respect to claim 10, the recitation that “the decorative basic pattern is printed at a relative position with respect to the decorative basic pattern” does not make sense, since the pattern is not claimed as being printed twice and therefore cannot be printed with respect to itself. It appears that applicant may have intended to include reference to some other pattern.
	With respect to claim 11, there is no antecedent basis for the recitation of “the textured pattern” as no textured pattern has been previously claimed.
	With respect to claim 12, the recitation that the “curable substance is varied per layer” is unclear. It appears that applicant may be intending to claim different curable substances in different layers, however the claim wording does not clearly recite such a limitation.
	With respect to claim 13, there is no antecedent basis for the recitation of “the textured pattern” as no textured pattern has been previously claimed.
	With respect to claim 17, the recitation of “a third printing step” is unclear because claim 1 recites four different printing steps and it is unclear whether this would be an additional step.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Provoost et al. (US 8,465,804, hereafter Provoost) in view of Schlatterbeck et al. (US 7,927,669, hereafter Schlatterbeck), Vermeulen (U.S. PGPUB 2013/0043211) and Scarbrough et al. (US 6,979,487, hereafter Scarbrough)
With respect to claim 1, Provoost teaches a method of decorating a panel, comprising: supplying a panel (board-shaped substrate 2), performing at least a first printing step using a first printing module (10) and performing a second printing step using a second printing module (10) wherein the first and/or the second printing module comprises one of a valvejet head and an inkjet head, (col. 5, lines 13-17) wherein the first and second printing steps are performed according to a predetermined positional relationship to form the decorated panel, wherein a printing step comprises printing a decorative basic pattern on the substrate. (col. 4, line 58 – col. 5, line 25, Fig. 1)
Provoost does not explicitly teach wherein the substrate is supplied to a carrier, wherein during and between the first and second printing steps the substrate is held at a substantially fixed position with respect to a carrier, wherein a step between said first and second printing steps comprises printing a curable  substance on the panel, the method further comprising curing the curable substance, or wherein said curable substance comprises a powder and said step of curing the curable substance comprises melting the powder.
Schlatterbeck teaches a method of decorating an article comprising: supplying a ceramic panel, 2, to a carrier, 5, performing at least a first printing step of using a first printing module, 10, and performing a second processing step using a second module, 6, 8, 9, wherein the first and second printing steps are performed according to a predetermined positional relationship to form a decorated article, and during and between the first and second steps the article is held at a substantially fixed position with respect to the carrier, (column 13, lines 10-32, column 18, lines 33-43 and Fig. 2) and wherein the first printing module comprises an ink jet head. (column 2, lines 35-37, 61-64)
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Provoost to hold the substrate at a substantially fixed position with respect to a carrier during the printing steps, as taught by Schlatterbeck, in order to provide high quality decorative pattern.
Vermeulen teaches a method of decorating a panel comprising printing a curable substance on the panel and curing the curable substance, wherein said curable substance comprises a powder and said step of curing the curable substance comprises melting the powder. (par. 23-25, Fig. 1)
It would have been obvious to one having ordinary skill in the art to further modify the apparatus of Provoost to include applying a curable powder and melting the powder, as taught by Vermeulen, in order to provide a part of a curable substance which can contain wear-resistant particles to provide a wear resistant layer on the graphic image.
Scarbrough teaches a method of decorating a substrate, comprising: supplying a substrate (12, col. 3, lines 34-37) performing multiple printing steps, including a step of printing a curable substance on the substrate (col. 3, line 64 – col. 4, line 17) the method further comprising curing the curable substance, wherein the step of printing and curing the curable substance occurs before at least one printing step. (col. 2, lines 28-40, 45-56, col. 3, line 49 - col. 4, line 17 and Fig. 1) 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Provoost to include multiple printing steps, including printing a curable substance before at least one printing step, as taught by Scarbrough, in order to enhance the appearance of the printed substrate. 
With respect to claim 2, the combination of Provoost, Schlatterbeck, Vermeulen and Scarbrough teaches positioning the carrier at preset positions with respect to a reference point during the first and second printing steps. (Schlatterbeck, col. 13, lines 10-32)
With respect to claim 3, the combination of Provoost, Schlatterbeck, Vermeulen and Scarbrough teaches, during the first and second printing steps, positioning the carrier includes following preset paths with respect to the reference point. (Schlatterbeck, col. 13, lines 10-32)
With respect to claim 4, the combination of Provoost, Schlatterbeck, Vermeulen and Scarbrough teaches the preset paths extend behind each other. (Schlatterbeck, col. 13, lines 10-32)
With respect to claim 5, although the combination of Provoost, Schlatterbeck, Vermeulen and Scarbrough does not explicitly teach wherein the curable substance is printed with a print head that prints a higher flow than the printhead that prints the decorative pattern, the relative flow rates of the printing structures would be highly dependent upon the nature of the curable substance or ink being printed and therefore could best be determined through routine experimentation.
With respect to claims 6 and 7, although the combination of Provoost, Schlatterbeck, Vermeulen and Scarbrough does not explicitly teach the combination of an inkjet head and a valvejet head these are known obvious alternatives to one another and therefore it would have been obvious to one having ordinary skill in the art to provide a valvejet head and an inkjet head as claimed in order to accommodate different types of printed results.
With respect to claim 8, the combination of Provoost, Schlatterbeck, Vermeulen and Scarbrough teaches wherein one printing step comprises printing the curable substance on the panel before another printing step comprises printing the decorative basic pattern on the panel. (Scarbrough, col. 2, lines 28-40, 45-56, col. 3, line 49 - col. 4, line 17)
With respect to claim 9, the combination of Provoost, Schlatterbeck, Vermeulen and Scarbrough teaches the curing step is performed after the second printing step.
With respect to claim 10, the combination of Provoost, Schlatterbeck, Vermeulen and Scarbrough teaches all of the printed patterns are printed at a relative position with respect to one another because otherwise the result would be unsatisfactory.
With respect to claim 11, the combination of Provoost, Schlatterbeck, Vermeulen and Scarbrough teaches a pattern is build up by several separate steps  by means of successively printed layers of curable substances. (Scarbrough, col. 5. lines 14-20)
With respect to claim 12, the combination of Provoost, Schlatterbeck, Vermeulen and Scarbrough teaches said curable substance is varied per layer. (Scarbrough, col. 5. lines 14-20)
With respect to claim 13, the combination of Provoost, Schlatterbeck, Vermeulen and Scarbrough teaches the patterns are printed with different materials (the printing ink is different from the curable substance) to create different appearance.
With respect to claim 14, the combination of Provoost, Schlatterbeck, Vermeulen and Scarbrough teaches a step of applying a top layer after printing. (Scarbrough, col. 5, lines 62-63)
With respect to claim 15, the combination of Provoost, Schlatterbeck, Vermeulen and Scarbrough teaches wherein said top layer comprises wear resistant substances and/or anti-wear particles and/or anti-scratch particles. (Vermeulen, par. 28)
With respect to claim 16, the combination of Provoost, Schlatterbeck, Vermeulen and Scarbrough teaches said top layer is applied by means of coating. (Scarbrough, col. 5, lines 62-67)
With respect to claim 17, the combination of Provoost, Schlatterbeck, Vermeulen and Scarbrough teaches said top layer is applied by means of a third printing step. Scarbrough, col. 5, lines 62-67)
With respect to claim 18, the combination of Provoost, Schlatterbeck, Vermeulen and Scarbrough teaches the thickness of said curable substance after curing is smaller than 1000 µm. (Vermeulen, par. 27)
With respect to claim 19, the combination of Provoost, Schlatterbeck, Vermeulen and Scarbrough teaches the curing step is performed by a heating source and wherein the curable substance is selected to be compatible with the heating source, because if this was not true the apparatus would not be able to function. (Vermeulen, par. 10, 25)
With respect to claim 20, the combination of Provoost, Schlatterbeck, Vermeulen and Scarbrough teaches the panel is a floor panel, a wall panel, a ceiling panel or a panel for furniture and is suitable for indoor and exterior use. (Provoost, col. 3, lines 50-54)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/            Primary Examiner, Art Unit 2853